In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0854V
                                    Filed: September 6, 2017
                                         UNPUBLISHED


    LESLIE DOBBINS,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                       Causation-In-Fact; Tetanus-
                                                             Diphtheria-acellular Pertussis (Tdap)
    SECRETARY OF HEALTH AND                                  Vaccine; Shoulder Injury Related to
    HUMAN SERVICES,                                          Vaccine Administration (SIRVA)

                       Respondent.


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Robert P. Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1
Dorsey, Chief Special Master:

       On July 20, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that she suffered from a right shoulder injury as a result of
receiving a tetanus-diphtheria-acellular pertussis (“Tdap”) vaccination on September 21,
2015. Petition at 1. The case was assigned to the Special Processing Unit (“SPU”) of
the Office of Special Masters.

       On September 5, 2017, respondent filed his Rule 4(c) Report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 5. Specifically, respondent stated that petitioner’s alleged injury is

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
consistent with a shoulder injury related to vaccine administration (“SIRVA”) caused-in-
fact by the administration of the Tdap vaccine. Id. at 4. Further, respondent did not
identify any other causes for petitioner’s SIRVA, and records show petitioner suffered
her condition for more than six months. Id. Therefore, based on the record as it now
stands, petitioner has satisfied all legal prerequisites for compensation under the
Vaccine Act.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.


                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2